     Case 2:18-bk-21789-RK        Doc 153 Filed 05/04/21 Entered 05/04/21 12:15:09                   Desc
                                    Main Document Page 1 of 2


 1   Onyinye N. Anyama (SBN:262152)
     Anyama Law Firm, A Professional Corporation
 2   18000 Studebaker Road, Suite 325
     Cerritos, CA 90703
                                                                          FILED & ENTERED
 3
     Tel: 562.645-4500; Fax: 562.645-4494
 4   info@anyamalaw.com                                                         MAY 04 2021
 5   Attorney for Debtor and
     Debtor-in-Possession                                                  CLERK U.S. BANKRUPTCY COURT
 6                                                                         Central District of California
                                                                           BY tatum      DEPUTY CLERK

 7
                               UNITED STATES BANKRUPTCY COURT
 8
                               CENTRAL DISTRICT OF CALIFORNIA
 9
                                      LOS ANGELES DIVISION
10
11
     In re                                           Case No.       2:18-bk-21789-RK
12
                                                     Chapter 11
13   SAMUEL MARQUEZ
14
                                                     ORDER ON STIPULATION TO DISMISS
15                                         Debtor    OR CONVERT CHAPTER 11 CASE

16                                                   HEARING DATE:
17                                                   DATE:    June 16, 2021
                                                     TIME:    11:00 A.M
18                                                   CTRM:    1675
19                                                   BLDG:    255 E Temple St,
                                                              Los Angeles, Ca 90012
20
21           The Court, having read and considered the Stipulation to Dismiss or Convert Chapter 11
22   Case (Stipulation, ECF 152) between debtor and debtor-in-possession Samuel Marquez and the
23   United States of America, on behalf of its agency the Internal Revenue Service (IRS), and good
24   cause appearing:
25
             1.     ORDERS that the Stipulation is in all respects APPROVED.
26
             2.     FINDS that there is cause to dismiss or convert this case under 11 U.S.C. § 1112.
27
             3.     ORDERS that the pretrial conference on the debtor’s objection to the claim filed
28
     by the IRS scheduled for June 16, 2021, at 11:30 a.m. is VACATED.
     Case 2:18-bk-21789-RK         Doc 153 Filed 05/04/21 Entered 05/04/21 12:15:09                      Desc
                                     Main Document Page 2 of 2


 1
 2
            4.      ORDERS that the Court will conduct a hearing on the United States’ motion to
 3
     dismiss (ECF 142) on the above date and time, at which time it will consider any argument as to
 4
 5
     whether dismissal or conversion of this case is in the best interest of creditors and the estate.

 6                                                       ###

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26         Date: May 4, 2021
27
28
